United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stamford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1275
Issued: April 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 6, 2010 appellant filed a timely appeal from a December 11, 2009 merit
decision of the Office of Workers’ Compensation Programs which denied her claim for a
recurrence and a January 29, 2010 decision, which denied her request for a review of the written
record. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits and nonmerits of this case.2
ISSUES
The issues are: (1) whether appellant has established a recurrence of disability
commencing July 6, 2009 causally related to her September 6, 2000 employment injuries; and

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the December 11, 2009 Office decision and on appeal, appellant
submitted new evidence. The Board is precluded from reviewing evidence which was not before the Office at the
time it issued its final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence, together with a
formal written request for reconsideration to the Office, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

(2) whether the Office properly denied appellant’s request for a review of the written record as
untimely.
FACTUAL HISTORY
On October 26, 2009 appellant, then a 59-year-old clerk, filed a recurrence (Form
CA-2a). She identified the date of recurrence as July 6, 2009. Appellant indicated that her toe
hurt and it had been uncomfortable since the September 6, 2000 employment injury. She did not
stop work.
Appellant submitted a September 18, 2009 report by Dr. Jeremy Bier, a podiatrist, who
reported that he saw appellant on July 6, 2009 “after a heavy metal object landed on her right big
toe joint.” Dr. Bier reported that on July 6, 2009 he took x-rays and diagnosed degenerative joint
disease changes at the first metatarsophalangeal (MP) joint of the right foot, subchondral
sclerosis and osteophytic bone production over the lateral aspect of the first MP joint and over
the dorsal aspect of the first metatarsal with joint space narrowing appreciated. He stated that
this “type of arthritis is an insidious process which takes years to develop typically overtime,
which can be caused by trauma, biomechanical imbalances, improper shoe gear or ill-fitting
shoes, hereditary and neuromuscular conditions.” Dr. Bier further noted that “it is possible that
the arthritic development in [appellant’s] first [MP] joint of the right foot very well, may have
been caused by the trauma she suffered [nine] years ago over this area” and that the condition
tends to be chronic and progressive. He recommended treatments and surgery should more
conservative measures fail to relieve her pain.
In a November 3, 2009 letter, the Office advised appellant that it had received the
August 28, 2009 notice of recurrence but could not render a decision at that time because a
decision had not yet been reached on her original claim. The original September 6, 2000 claim
was categorized as a “Short Form Closure” on the grounds that it was deemed to be a minor
injury, she did not miss time from work and the medical expenses did not exceed $1,500.00. The
Office advised that, if the original claim was accepted, it would then review appellant’s claim for
recurrence.
On November 4, 2009 the Office scheduled an appointment for a second opinion
evaluation of appellant’s work-related condition in order to obtain additional evidence on the
nature of her condition, the extent of disability and appropriate treatment. The statement of
accepted facts indicated that on September 6, 2000 appellant filed a claim for a right big toe
injury after a postcon lower gate fell on her toe. Appellant’s claim was accepted for a right foot
contusion and she did not miss any time from work due to the injury.
On November 6, 2009 the Office accepted that on September 6, 2000 appellant sustained
a right foot contusion.
On November 19, 2009 appellant was examined by a second opinion physician,
Dr. Wayne J. Altman, a Board-certified orthopedic surgeon. In a November 23, 2009 report,
Dr. Altman noted that the MP joint of the foot was “the most common joint in the foot to develop
arthritic changes,” but he could not definitely ascribe these degenerative changes to an injury that
occurred more than nine years ago or that any physician would be able to assuredly correlate

2

appellant 2000 injury with the bilateral degenerative changes in her feet. He noted that the
medical evidence from the period immediately following her injury in 2000 was not made
available to him. Dr. Altman opined that appellant’s condition was not severe enough to warrant
aggressive orthopedic treatment and recommended oral anti-inflammatory medication and a shoe
with a wide toe box and metatarsal bar.
By decision dated December 11, 2009, the Office denied appellant’s claim for recurrence
on the grounds that she did not submit sufficient medical evidence to establish that her right toe
condition was due to the accepted work injury. It found that Dr. Altman’s medical report
constituted the weight of the medical evidence and that Dr. Bier’s report was of diminished
probative value and insufficient to support her claim because of the speculative nature of his
opinion.
On January 13, 2010 appellant requested a review of the written record of the Office’s
December 11, 2009 decision by an Office hearing representative. She submitted additional
evidence.
By decision dated January 29, 2010, the Office’s Branch of Hearings and Review denied
appellant’s January 13, 2010 request for a review of the written record on the grounds that it was
untimely. The Office further denied the request finding that the issue could be resolved through
the reconsideration process.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.3 A person who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial,
reliable and probative evidence that the disability for which she claims compensation is causally
related to the accepted injury. This burden of proof requires that a claimant furnish medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disabling condition is causally related to the employment injury and
supports that conclusion with sound medical reasoning.4
The Office is not a disinterested arbiter but rather performs the role of adjudicator on the
one hand and gatherer of the relevant facts and protector of the compensation fund on the other, a
role that imposes an obligation to see that its administrative processes are impartially and fairly
conducted.5 Although the employee has the burden of establishing entitlement to compensation,
the Office shares responsibility in the development of the evidence.6 Once the Office starts to
3

20 C.F.R. § 10.5(x). See T.S., Docket No. 09-1256 (issued April 15, 2010).

4

See Robert H. St. Onge, 43 ECAB 1169 (1992); Dennis J. Lasanen, 43 ECAB 549 (1992); see also B.B., Docket
No. 09-1858 (issued April 16, 2010).
5

Richard F. Williams, 55 ECAB 343, 346 (2004).

6

See D.N., 59 ECAB 576, 580 (2008).

3

procure medical opinion, it must do a complete job.7 It has the responsibility to obtain an
evaluation that will resolve the issue involved in the case.8
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision. The November 23, 2009
medical report of Dr. Altman, the second opinion physician to whom the Office referred
appellant, advised that the MP joint of the foot was the most common joint in the foot to develop
arthritic changes. Dr. Altman could not definitely ascribe appellant’s degenerative changes to an
injury that occurred more than nine years ago. He commented that no physician would be able to
assuredly correlate her 2000 injury with the bilateral degenerative changes in her feet.
Dr. Altman concluded that appellant’s condition was not severe enough to warrant aggressive
medical treatment of an orthopedic nature; however; he noted that he did not review the medical
reports from the period immediately following her injury in 2000 because they were not provided
to him. The Board noted that he did not fully address the issue of whether appellant’s foot
condition commencing July 6, 2009 was causally related to her September 6, 2000 employment
injury.
The Office referred appellant to Dr. Altman. It has the responsibility to obtain an
evaluation which will resolve the issue involved in the case.9 On remand, the Office should
obtain the case record related to the September 6, 2000 claim, combine it with the instant claim
and refer the case back to Dr. Altman with a request for a detailed opinion on whether her right
foot contusion commencing July 6, 2009 was causally related to her September 6, 2000
employment injury. Following any necessary further development, the Office should issue a de
novo decision.
CONCLUSION
The Board finds that this case is not in posture for a decision on whether appellant has
established a recurrence of disability commencing July 6, 2009 causally related to her
September 6, 2000 employment injuries.10

7

Richard F. Williams, supra note 5.

8

Mae Z. Hackett, 34 ECAB 1421, 1426 (1983).

9

Id.

10

In light of the Board’s disposition of the recurrence issue, the second issue of whether the Office properly
denied appellant’s request for a review of the written record is rendered moot. See Sharon Edwards, 56 ECAB
749 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the January 29, 2010 and December 11, 2009
decisions of the Office of Workers’ Compensation Programs are set aside and the case remanded
to the Office for further action consistent with this decision of the Board.
Issued: April 11, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

